DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7, 17, 19, 21-22 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Goegler et al US 2020/0110254(hereinafter Goegler).

Regarding claim1, Goegler discloses a microscope(see fig. 1-2 microscope 10)  comprising: at least one imaging device comprising lens and an image sensor(fig. 1, camera 44, [0048-0054]); an illumination system for illuminating a sample(fig. 1, [0048], light source 22); an actuator to adjust an axial position of a focal plane with respect to the sample(fig. 1 actuator 34, [0051]); and a processor operatively coupled to the at least one imaging device and the illumination system, the processor configured to: measure, using the image sensor and the illumination system, one or more optical aberrations of the imaging device at the axial position([0011-0014], [0054-0055], control device determines a set value for correction for the optical unit 32 ); and determine whether to adjust the focal plane with respect to the sample in response to the one or more optical aberrations([0029-0030] , [0054-0055],  control device determines a set value for aberration correction for the optical unit 32

Regarding claim2, Goegler discloses the microscope of claim 1, wherein the processor is configured to determine whether the focal plane is located on one or more of on a surface of a transparent material covering the sample, beneath a surface of the transparent material covering the sample or within the sample in response to an amount of the one or more aberrations ([0032], [0037], [0057]).

Regarding claim7, Goegler discloses the microscope of claim 2, wherein the transparent material covering the sample comprises one or more of a solid coverslip or a liquid coverslip ([0037], coverslip, immersion medium).

Regarding claim17, Goegler discloses the microscope of claim 1, wherein the one or more optical aberrations comprises a spherical aberration ([0051], spherical aberration).

Regarding claim19, Goegler discloses the microscope of claim 1, wherein the one or more optical aberrations does not comprise defocus ([0051], spherical aberration).

Regarding claim21, Goegler discloses the microscope of claim 1, wherein the focal plane comprises an axial location within a depth of field of the at least one imaging device (see fig. 1, [0014], [0020]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goegler  as applied to claims 1-2, 7, 17, 19, 21-22 above, and further in view of Ou et al US 2015/0160450 (hereinafter Ou).

Regarding claim8, Goegler teaches all the limitations of claim1 above but does not teach and Ou teaches the transparent material covering the sample comprises an index of refraction of at least 1.4([0051], describes the use of immersion media with refractive index greater than 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an immersion media with refractive index greater than 1 as in Ou in order to improve collection of light from the sample ([0051]).
 
([00249], coma aberration , stigmatism).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to consider different aberration such as coma aberration or stigmatism in order to perform aberration correction accurately.

Regarding claim20, Goegler teaches all the limitations of  claim 1 above but does not teach and Leshem teaches  the one or more optical aberrations comprise two or more optical aberrations and wherein the two or more optical aberrations include defocus([00249],defocus aberration, coma aberration and stigmatism).
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to consider different aberration such as coma aberration or stigmatism in order to perform aberration correction accurately.

Claims 9-11, 14, 16are rejected under 35 U.S.C. 103 as being unpatentable over Goegler  as applied to claims 1-2, 7, 17, 19, 21-22 above, and further in view of Leshem et al US 2018/0120553(hereinafter Leshem).

Regarding claim9, teaches all the limitations of claim 1 but does not teach an illumination system to illuminate a sample at a plurality of illumination angles. Leshem teaches  ([0033], [0066], [0118-0119], different illumination angle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to  use different illumination conditions(angles) as in Leshem in order to reconstruct  a high resolution image of a sample using the plurality of captured images([0005]).

Regarding claim10, Goegler in view of Leshem teaches the microscope of claim 9, wherein the processor is configured to: capture, using the image sensor, image data from a plurality of images at the axial position using the plurality of illumination angles(Leshem:[0117], images captured with different illumination conditions; [0033], illumination condition is different illumination angle) ; calculate an amount of shift in the image data between the plurality of images(Leshem:[0119], determining the shift between to occurrence from first and second images captured with different illumination conditions, fig. 3a D3); and determine, using the calculated amount of shift, a distance between the sample and the focal plane(Leshem:[0118-0120], [0127]the processor determine distance  between the focal plane and  the sample).
The motivation for combining the prior arts discussed in claim9 above.

Regarding claim11,Goegler  in view of Leshem teaches the microscope of claim 10, wherein the processor is configured to determine the amount of the one or more aberrations in response to the calculated amount of shift(Leshem:[0100], estimated shift is used to determine a degree  in which the microscope is out of focus(aberration)).


Regarding claim14, Goegler teaches all the limitations of  claim 1 above but does not teach and Leshem teaches  the amount of the one or more optical aberrations is compared to a predetermined value of the one or more optical aberrations and optionally wherein the axial position is adjusted in response to the amount being greater than the predetermined value or not adjusted in response to the amount being less than the predetermined value([0112],[0129], shift is non-zero  or above predefined threshold, processor cause the actuator to change distance between sample and focal-plane).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine if the shift is non-zero or above predefined threshold (predetermined value) to perform adjustment as in Leshem in order accurately reduce or eliminate aberration.

Regarding vlaim16, Goegler teaches all the limitations of  claim 1 above but does not teach and Leshem teaches  the processor is configured with instructions to determine whether an object located at the focal plane is in focus in response to an image shift from images captured with the image sensor and to adjust the axial position of the focal plane in response to the object being in focus and an amount of the one or more aberrations above a threshold amount([0112],[0129], shift is non-zero  or above predefined threshold, processor cause the actuator to change distance between sample and focal-plane).
.
Allowable Subject Matter
Claims 3-6, 12-13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484